Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 November 2020.
This application is in condition for allowance except for the presence of claims 15 and 17 directed to Group II non-elected without traverse.  
Accordingly, claims 15 and 17 have been cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15 and 17 have been cancelled.




                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an image processing apparatus and method for performing image processing for an input image. The closest prior art, Taniuchi (USPAP       2014/0298,336), shows a similar system, in which, N processing circuits each configured to refer to a processing result for a reference pixel different from a processing target pixel and generate a processing result for the processing target pixel, wherein the N processing circuits parallelly generate processing results for processing target pixels different from each other (Please note, paragraph 0160. As indicated the parallel processing by using the high-speed data transfer by means of the register reference function is realized. This is because the event notification between the virtual cores and the data transfer by means of the register reference are carried out only by the several CPU instructions at a low cost without necessity of synchronization between different physical cores and low-speed inter-process communication means including a data transfer via a main memory). However, Taniuchi fails to address: “wherein the N processing circuits are connected to transfer the processing results, and each of the N processing circuits acquires the processing result for the reference pixel from a physically different processing circuit in the N processing circuits, wherein each of the N processing circuits acquires the processing result for the reference pixel from the same processing circuit  regardless of the processing target pixel”. These distinct features have been added to each independent claim and renders them allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.






 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, March 16, 2021